DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Pillar et al. (US 2004/0002794) in view of Spillane et al. (US 2003/0200016), Yakes et al. (US 2003/0158638), Kuang et al. (US 0085576) and Ghoneim et al. (US 6,879,898):

Regarding claim 1, Pillar discloses a steering control system including an operating method for an emergency vehicle, which emergency vehicle (1) is provided (Fig. 1 and ¶61-64 discusses a method of operation of a fire truck, where a fire truck is an emergency vehicle) with 
a vehicle body (2) (Fig. 1),
a drive unit (3), having at least one drive motor and one motor controller (14) (¶173 - electric motors 1928, servo or drive controllers 1930), 
at least one front-wheel pair (4) and at least one rear-wheel pair (5), at least one emergency aggregate (6) (Fig. 48 discloses at least one front and at least one rear wheel pair and ¶116, ¶174, and ¶191 disclose power transmission used for external emergency power output corresponding to the recited emergency aggregate in communication with the drive motor), and 
a signaling device (7) and illuminating device (8) (Fig. 2 - element 41a corresponding to the recited illuminating device and element 41b corresponding to the recited signaling device), wherein 
the front-wheel pair (4) and the rear-wheel pair (5) are respectively joined via a suspension mechanism having a level-regulating system (15) to the vehicle body (2) (¶181 and Fig. 19A disclose wheel pairs joined via coil spring suspension corresponding to the recited suspension mechanism where the spring coils inherently regulate the leveling of the vehicle), and wherein 
at least the rear-wheel pair (5) is in communication with the drive motor, and wherein the emergency aggregate (6) is in communication with the drive motor, or has an aggregate drive motor (¶178-180 – drive wheels being individually or jointly controlled includes the recited rear pair in communication with the drive motor and ¶90 diverts mechanical power from the engine/transmission from the wheels to other mechanical subsystems, such as the pump system, an aerial system and so on), comprising, furthermore, 
a mode-of-operation controller (9), which has a mode-of-operation selector switch (10) having several selectable modes of operation and a memory means (11) having operating-data sets (12) saved therein trip (¶332 and Figs. 2 and 50 disclose multiple control system modes of operation including manual switches), 
wherein the first signaling data set corresponds to a first condition of the signaling device and the illuminating device which activates first optical and acoustic signals and the second signaling data set corresponds to a second condition of the signaling device and the illuminating device which activates second optical and acoustic signals (Figs. 2 and 26 and .
While Pillar does disclose differing wheel pair controls (¶332 and Figs. 2 and 50) as well as varying emergency sound and lighting (¶87-92) as well as the drive motor being used for power transmission for external emergency power output (¶116, ¶174, and ¶191) but does not explicitly disclose variation of differing suspension controls.
However Spillane discloses a vehicle control mode system including a sequence controller (13) of the operating-data controller (9) upon selection of a first mode of operation (23), a first motor-control data set (24) is transmitted from the memory means (11) to the motor controller (14), and a first suspension-control data set (25) is transmitted from the memory means (11) to the suspension mechanism, and the transmitted data sets are activated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.); and wherein 
upon selection of a second mode of operation (28), the transmitted data sets of the first mode of operation (23) are deactivated and a second motor-control data set (30) is transmitted from the memory means (11) to the motor controller (14) (¶), and a second suspension-control data set (31) is transmitted from the memory means (11) to the suspension mechanism, and the transmitted data sets are activated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.);  and wherein 
upon selection of a third mode of operation (34), which corresponds to a standard mode of operation, the transmitted data sets of the first, second or if applicable further mode of operation are deactivated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc. where motorway would be considered standard mode of operation when other modes are deactivated). 
The combination of the emergency vehicle and plurality of control/signaling/emergency aggregate modes of Pillar including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes of Spillane meets all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order to best optimize driving parameters for different driving conditions (Spillane - ¶4).
While Pillar in view of Spillane do disclose a number of different emergency vehicle control/signaling/emergency aggregate modes including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes, it doesn’t explicitly disclose different operating mode subsystems however Yakes explicitly discloses different control modes for emergency vehicles including different master switches for differing operating modes including sequences and combinations of operating and lighting subsystems (¶163-164).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle system of Pillar in view of Spillane with the fire truck operation modes subsystems of Yakes in order to optimize output control load sequencing quickly and without wasting energy or time (Yakes - ¶163).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle modes and subsystems of Pillar in view of Spillane and Yakes with the PRNDL manual selector switch of Kuang in order to control the powertrain system of the vehicle in the intended mode of operation (Kuang - ¶12).
Pillar in view of Spillane, Yakes, and Kuang do not explicitly disclose assigning three modes composed of a specific motor control set, suspension control set, and signaling data set, each mode assigned to an explicit selector switch position. Ghoneim discloses an integrated chassis control system including the changing of driving modes including suspension, acceleration and other controls for initiating a plurality of driving modes, but does not explicitly disclose adjusting a signaling data set associated with the driving modes or specifically the selector switch positioning for the driving modes.

Regarding claim 21, Pillar further discloses an operating method for an emergency vehicle, which emergency vehicle is provided with a vehicle body, a drive unit, having at least one drive motor and one motor controller (Fig. 1 and ¶61-64 discusses a method of operation of a fire truck where a fire truck is an emergency vehicle and ¶173 - electric motors 1928, servo or drive controllers 1930),   
at least one front-wheel pair and at least one rear-wheel pair, at least one emergency aggregate (Fig. 48 discloses at least one front and at least one rear wheel pair and ¶116, ¶174, and ¶191 disclose power transmission used for external emergency power output corresponding to the recited emergency aggregate in communication with the drive motor), and 
a signaling device and an illuminating device (Fig. 2 - element 41a corresponding to the recited illuminating device and element 41b corresponding to the recited signaling device), wherein 
the front-wheel pair and the rear-wheel pair are respectively joined via a suspension mechanism having a level-regulating system to the vehicle body (¶181 and Fig. 19A disclose wheel pairs joined via coil spring suspension corresponding to the recited suspension mechanism where the spring coils inherently regulate the leveling of the vehicle), and 
wherein at least the rear-wheel pair is in communication with the drive motor, and wherein the emergency aggregate is in communication with the drive motor, or has an aggregate drive motor (¶178-180 – drive wheels being individually or jointly controlled includes the recited rear pair in communication with the drive motor and ¶90 diverts mechanical power from the engine/transmission from the wheels to other mechanical subsystems, such as the pump system, an aerial system and so on), comprising, furthermore, 
a mode-of-operation controller, which has a mode-of-operation selector switch having several manually selectable modes of operation and a memory having operating data sets saved therein, wherein by a sequence controller of the operating-data controller upon selection of a first mode of operation, which corresponds to an emergency trip (¶332 and Figs. 2 and 50 disclose multiple control system modes of operation),
While Pillar does disclose differing wheel pair controls (¶332 and Figs. 2 and 50) as well as varying emergency sound and lighting (¶87-92) as well as the drive motor being used for power transmission for external emergency power output (¶116, ¶174, and ¶191) but does not explicitly disclose variation of differing suspension controls.
However Spillane further discloses a first motor-control data set is transmitted from the memory to the motor controller, and a first suspension-control data set is transmitted from the memory to the suspension mechanism, and the transmitted data sets are activated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.); and 
wherein upon selection of a second mode of operation, the transmitted data sets of the first mode of operation are deactivated and a second motor-control data set is transmitted from the memory to the motor controller, and a second suspension-control data set is transmitted from the memory to the suspension mechanism, (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc.); and 
wherein upon selection of a third mode of operation, which corresponds to a standard mode of operation, the transmitted data sets of the first, second or if applicable further mode of operation are deactivated (Figs. 5 and 6 disclose varying controls based on varying driving conditions including controlling suspension, steering, transmission etc. where motorway would be considered standard mode of operation when other modes are deactivated). 
The combination of the emergency vehicle and plurality of control/signaling/emergency aggregate modes of Pillar including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes of Spillane meets all of the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the steering control system of Pillar with the specific mode deviations of Spillane in order to best optimize driving parameters for different driving conditions and situations (Spillane - ¶4).
While Pillar in view of Spillane do disclose a number of different emergency vehicle control/signaling/emergency aggregate modes including multiple audio/lighting modes for different emergency situations in combination with the plurality of motor control operations modes, it doesn’t explicitly disclose different operating mode subsystems however Yakes explicitly discloses different control modes for emergency vehicles including different master switches for differing operating modes including sequences and combinations of operating and lighting subsystems (¶163-164).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle system of Pillar in view of Spillane with the fire truck operation modes subsystems of Yakes in order to optimize output control load sequencing quickly and without wasting energy or time (Yakes - ¶163).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the emergency vehicle modes and subsystems of Pillar in view of Spillane and Yakes with the PRNDL manual selector switch of Kuang in order to control the powertrain system of the vehicle in the intended mode of operation (Kuang - ¶12).
Pillar in view of Spillane, Yakes, and Kuang do not explicitly disclose assigning three modes composed of a specific motor control set, suspension control set, and signaling data set, each mode assigned to an explicit selector switch position. Ghoneim discloses an integrated chassis control system including the changing of driving modes including suspension, acceleration and other controls for initiating a plurality of driving modes, but does not explicitly disclose adjusting a signaling data set associated with the driving modes or specifically the selector switch positioning for the driving modes.

Therefor claims 1 and 21 are allowed. Dependent claims 2-20 are likewise allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665